DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16, 18, 19, 21, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosio; Archel et al. (US 20070185426 A1) in view of Monks, Monika  et al. (US 20050249691 A1).
Regarding claim 14, Ambrosio discloses a reduced-pressure therapy system for treating a tissue site (¶ [0003], multi-layer wound dressing; ¶ [0038], wound dressing; ¶ [0050], FIGS. 2 and 3, a reduced pressure delivery system), comprising: 
a manifold (¶ [0051], the third layer 227 includes a distribution manifold 237);
a composition comprising a gelatin substrate (¶ [0060], Suitable hydrogel-forming materials may include … collagen, gelatin);
a drape adapted to provide a sealed space around the manifold and the tissue site (¶ [0050], a membrane 224 is positioned over the reduced pressure delivery apparatus 213); and 
a reduced-pressure source configured to deliver reduced pressure to the sealed space (¶ [0050], a reduced pressure delivery tube 217, and a reduced pressure source 219).  
Ambrosio teaches the invention substantially as claimed by Applicant with the exception of a composition including each of a gelatin substrate, lipoic acid derivative and chelating agent. Monks discloses a cosmetic or dermatological preparation (¶ [0002]);
wherein the composition is configured to accelerate wound healing (¶ [0021], this combination … incorporated into polyurethane matrices proves to be extremely efficient in relation to skin regeneration, skin care and wound healing; ¶ [0032] the preparation in skin coverings, patches, pads, tissues or bandages … polyurethane-based wound coverings; ¶ [0033], professional wound covering used for the therapy of very severe burn injuries); 
the composition comprising: 
a manifold (¶ [0070], wound covering in plasters or bandages or as pad);
at least partially coated with a composition comprising a gelatin substrate (¶ [0019], dermatological preparation which comprises a mixture of collagen; ¶ [0024], the preparation of the invention, also described as primary microporous or nanoporous matrix, preferably consists of marine collagens selected from the group of type 3, type 1, type 4 and/or type 5 or blends thereof ¶ [0029], Preferred is a ratio of collagen to chitosan ingredients of 60 to 90% to 40 to 10%, in particular 75-85% to 25-15%);
a lipoic acid derivative (¶ [0020], it is preferred to add to the preparation of the invention at least one compound, preferably all, selected from the group of … thymidine, glycine, lipoic acid, L-histidine HCl; ¶ [0049], Lipoic acid 0.11; ¶ [0051], Lipoic acid 0.2063; ¶ [0063], specific active ingredients such as, for example, of antioxidants … propylthiouracil and other thiols (e.g. thioredoxin, lipoic acid, glutathione); and 
a chelating agent (¶ [0063], chelators … EDTA, EGTA and derivatives thereof).
Monks accelerates healing by administering a composition including collagen and other compounds (¶ [0021], prevention or reduction of scar tissue associated with wound healing; ¶ [0033], supply a pre-existing skin with the ideal healthy growth environment and nutrient factors). One would be motivated to modify Ambrosio with the gelatin, lipoic acid and chelating agent of Monks to accelerate healing since Ambrosio calls for treating large wounds or burns (¶ [0007], [0009]). Therefore, it would have been obvious to modify Ambrosio with the additional agents of Monks in order to heal a wound faster or more thoroughly. 
Ambrosio and Monks are silent whether the composition reduces excessive matrix metalloprotease activity. This feature is interpreted as inherent or obvious in view of Ambrosio and Monks. 
Applicant’s specification describes that the composition reduces excessive MMP activity by applying a combination of compounds (¶ [0067], the combination of a lipoic acid derivative and gelatin promotes healing or prophylaxis of chronic ulcers by regulating level of ROS and matrix metalloproteinases (MMP's) at the ulcer site; ¶ [0069], Addition gelatin and lipoic acid and EDTA to the dressing specifically addresses healing of chronic wounds removing barriers to normal healing such as abnormally high levels of ROS and MMPs). Since Ambrosio and Monks disclose the same composition, it will have the same effect of reducing MMP activity.  
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, a composition including a gelatin substrate, lipoic acid derivative and chelating agent) except for a property or function (in the present case, reducing excessive MMP activity) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claims 15, 16, 19, 21 and 22, Ambrosio discloses a system further comprising a scaffold adapted to be positioned between the manifold and the tissue site, wherein the scaffold has a plurality of passages (¶ [0051], The first layer 223 includes a scaffold 233 and a first plurality of flow channels 234); 
further comprising an interface for fluidly coupling the reduced-pressure source to the sealed space (¶ [0050], reduced pressure delivery tube 217);
wherein the composition further comprises an antimicrobial agent, a growth factor, or a preservative (¶ [0070], the first, second, and third plurality of flow channels 234, 236, 238 may be used to distribute fluids such as irrigation fluids, medication, antimicrobials, antibacterials, antivirals, and growth factors to the tissue site 221);
wherein the scaffold comprises polyurethane or collagen (¶ [0054], scaffold 233 … suitable scaffold materials may include, without limitation, polylactic acid (PLA) … polyurethanes, collagen); 
further comprising a release layer adapted to be positioned between the scaffold and the manifold (¶ [0051], The second layer 225 includes a release material 235 such as a hydrogel-forming material or a water-soluble polymer).

Regarding claim 18, Ambrosio lacks ethylenediaminetetraacetic acid. Monks discloses a chelating agent comprising ethylene diamine tetraacetic acid (¶ [0053], EDTA Na 2-2H2O 30000; ¶ [0063], Additions which prove to be advantageous … bilirubin, biliverdin, EDTA, EGTA and derivatives thereof). 
Monks selects a widely known and commercially available chelating agent or preservative. 
Regarding claim 29, Ambrosio and Monks are silent whether composition further preserves granulation tissue. This feature is interpreted as obvious or inherent over the combined disclosures of Ambrosio and Monks. Applicant’s specification describes that the device increases the development of granulation tissue by applying reduced pressure (¶ [0045]), and that the composition preserves granulation tissue by including EDTA (¶ [0069], the addition of EDTA to prevent MMP from activation, and gelatin to service as sacrificial substrate for MMPs preserving newly formed granulation tissue). 
Monks explicitly discloses EDTA as one of the compounds included in the composition (¶ [0053], EDTA Na 2-2H2O 30000; ¶ [0063], Additions which prove to be advantageous … bilirubin, biliverdin, EDTA, EGTA and derivatives thereof). Therefore, the composition will also have the same effect of preserving granulation tissue.  

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosio and Monks, further in view of Miller; Christopher C. (US 20070065473 A1).
Regarding claims 17 and 20, Ambrosio and Monks are silent whether the lipoic acid derivative comprises alpha-lipoic acid or sodium lipoate, and also lacks triclosan. Miller discloses a method and device for delivering gaseous nitric oxide (gNO) in order to promote healing (¶ [0018]), comprising:
providing a lipoic acid derivative comprising alpha-lipoic acid or sodium lipoate (¶ [0080], Alpha Lipoic Acid: an antioxidant; is both water and fat soluble so it can go to many areas of a cell); and
an antimicrobial agent that is non-ionic silver, polyhexamethylene biguanide, chlorhexidine, benzalconium chloride, or triclosan (¶ [0158] Triclosan: used as a preservative; felt to be hypoallergenic).
Miller selects a common form of a lipoic acid derivative, and also selects a common agent for preventing microbial growth. One would be motivated to modify Ambrosio and Monks by selecting the Alpha Lipoic Acid and triclosan of Miller since there are a limited amount of biologically relevant lipoic acid derivatives, which are also commercially available. Therefore, it would have been obvious to modify Ambrosio and Monks with the Alpha Lipoic Acid of Miller in order to choose a form of lipoic acid which is readily available and which will produce a therapeutic effect. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosio and Monks, further in view of Rosati; Coni F. (US 20060200100 A1).
Regarding claim 30, Ambrosio and Monks are silent whether the composition is formulated for time-controlled release of the lipoic acid derivative. Rosati discloses a device for supplying/delivering gases to a desired area (¶ [0002], [0005], [0042], tissue dressing system 100), comprising:
a manifold (¶ [0043], compliant porous insert 170);
a composition comprising a therapeutic agent, wherein the composition is formulated for time-controlled release of the agent (¶ [0053], in one embodiment, these biologically beneficial agents may be delivered as microencapsulated agents incorporated in the adhesive backing 150). 
Rosati provides an extended therapeutic effect and smooths out a dosage profile for a therapeutic substance. Also, microencapsulating a therapeutic agent is a well-known technique for preventing the sudden release of an agent when administered topically or orally. One would be motivated to modify Ambrosio and Monks with the time-controlled release formulation of Rosati to provide an extended therapeutic effect. Therefore, it would have been obvious to modify Ambrosio and Monks with the microencapsulated formulation of Rosati in order to deliver agents at a steady rate. 

	
	Response to Arguments
The amendments to the specification filed 08 February 2021 are accepted. 
Applicant’s arguments filed 08 February 2021 regarding the rejection of claims 14-22 as amended, under 35 USC § 103 over Ambrosio, Kieswetter, Sun and Alleva, have been fully considered and are persuasive. After consideration of the amended claims, claims 14-22, 29 and 30 are rejected on new grounds under 35 USC § 103 over Ambrosio, Monks, Miller and Rosati (see above). 
Applicant’s arguments with respect to Kieswetter, Sun and Alleva have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that none of Ambrosio, Kieswetter, and Sun, either alone or in combination, teach, suggest, or describe the recitations of independent claim 14 (remarks p. 8). Applicant reasons that Sun does not, however, teach, suggest, or describe the selection of a chelating agent … as recited in amended claim 14 (remarks p. 9). Examiner notes that Ambrosio and Monks are cited as teaching all the structural features and compositions of amended claim 14. Monks discloses a composition comprising collagen, lipoic acid and a chelating agent (EDTA). Monks also designs the composition to promote wound-healing, in combination with a polyurethane dressing (¶ [0032], [0070]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ploger; Frank et al.	US 20140141050 A1
Jones; Curtis E. et al.	US 20100016767 A1
Miller; Christopher C.	US 20070065473 A1
Zilberman; Meital	US 20070134305 A1
Reddy; Kiran K. et al.	US 20070071537 A1
Orofino; Donald P.	US 20140199367 A1
Hsu; Tsung-Min et al.	US 20120220962 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781